Case 1:20-cr-00055-RA Document 33 Filed 01/06/21 Page 1of1
Case 1:20-cr-00055-KMW Document 30 Filed 01/05/21 Page 1 of 1

Southern District
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

 

Southern Diserier of New York
Jennifer h. Brown

David & Patton
Executive Director
and liorney-pr-C bief

    
 

USDC SDNY
Janually 8) 2Z021ENT

LECTRONICALLY FILED |

 

 

By ECF OH:
Honorable Kimba M. Wood OL FELED: | (fa. |
United States District Judge ———————

Southern District of New York

500 Pearl Street MEMO FI\ DORSED
New York, NY 10007

Re: United States v. Devin Amill, 20 Cr. 55 (KMW)

Dear Judge Wood:

Jointly with the Government, I write to request that the Court adjourn sine die
the status conference scheduled in this case for tomorrow, January 6, 2021, at 10:30
a.m. Yesterday, Mr. Amill was formally admitted to the Court’s Young Adult
Opportunity Program (YAOP). It is my understanding that Judge Abrams and Judge
Netburn, who preside over the YAOP, have requested reassignment of Mr. Amill’s
case to Judge Abrams to facilitate his participation in the program.

pa

Mr. Amill has already signed a consent form agreeing to delay the resolution of
his case to enable his participation in the YAOP. He also consents to the exclusion
of time under the Speedy Trial Act through the next conference convened in his case.
Thank you for your consideration of this request.

Respectfully submitted,

/s/ Ariel Werner

Ariel Werner

Assistant Federal Defender
212.417.8770

ariel werner @fd.org

ce: Ni Qian, Assistant U.S. Attorney

SOORDERED: NY,NY 1 /é/o(

ical vr. Wrath
J KIMBA M. WOOD
USD,
